       Case 4:19-cr-00361-MWB Document 43 Filed 06/16/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,              )       CRIMINAL NO. 4:19-CR-361-1
                                       )
                                       )       (BRANN, D.J.)
      v.                               )
                                       )       (ARBUCKLE, M.J.)
JABIN GODSPOWER OKPAKO,                )
             Defendant                 )
           ORDER REGARDING RECONSIDERATION OF BAIL
                           (Doc. 37)

      In accordance with the accompanying Memorandum of this date, the Motion

for Bail (Doc. 37) is DENIED.

Dated: June 16, 2020                       BY THE COURT

                                           s/William Arbuckle
                                           William Arbuckle
                                           U.S. Magistrate Judge




                                 Page 1 of 1
